May 28, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                            FIRST BANK, Appellant

NO. 14-13-00694-CV                         V.

              DTSG, LTD. AND RICHARD BRUMITT, Appellees
                   ________________________________

       This cause, an appeal from the judgment signed July 9, 2013, was heard on
the transcript of the record. We have inspected the record and find error in the
judgment. We therefore MODIFY the judgment of the court below to (1) delete all
awards of attorney’s fees in favor of appellee DTSG, LTD., including the award of
$279,004 and the conditional awards of appellate attorney’s fees; (2) delete the
award of negligent-misrepresentation damages in the amount of $300,000 to
appellee DTSG, LTD.; (3) delete the award of prejudgment interest on negligent-
misrepresentation damages in the amount of $56,250 to appellee DTSG, LTD.; (4)
delete the award of exemplary damages in the amount of $250,000 to appellee
DTSG, LTD.; (5) delete the award of negligent-misrepresentation damages in the
amount of $250,000 to appellee RICHARD BRUMITT; (6) delete the award of
prejudgment interest on negligent-misrepresentation damages in the amount of
$46,875 to appellee RICHARD BRUMITT; (7) delete the award of exemplary
damages in the amount of $250,000 to appellee DTSG, LTD.; and (8) delete the
award of postjudgment interest on each of the foregoing deleted items. We order
the judgment of the court below AFFIRMED except as modified in this judgment.
      We further order appellant FIRST BANK and its surety, FIDELITY AND
DEPOSIT COMPANY OF MARYLAND, jointly and severally, to pay the sums
adjudged to appellee DTSG, LTD., plus postjudgment interest at the rate of 5%,
compounded annually, from July 9, 2013 until all amounts are paid in full, except
that the total liability of FIDELITY AND DEPOSIT COMPANY OF
MARYLAND as to the sums adjudged to appellee DTSG, LTD. shall in no event
exceed the amount of $1,151,053.24.

      We further order appellant FIRST BANK and its surety, FIDELITY AND
DEPOSIT COMPANY OF MARYLAND, jointly and severally, to pay the sums
adjudged to appellee RICHARD BRUMITT, plus postjudgment interest at the rate
of 5%, compounded annually, from July 9, 2013 until all amounts are paid in full,
except that the total liability of FIDELITY AND DEPOSIT COMPANY OF
MARYLAND as to the sums adjudged to appellee RICHARD BRUMITT shall in
no event exceed the amount of $1,321,286.59.

       For good cause, we order appellant FIRST BANK to pay sixty percent of all
costs incurred in this appeal; we order appellee DTSG, LTD. to pay twenty-five
percent of all costs incurred in this appeal; and we order appellee RICHARD
BRUMITT to pay fifteen percent of all costs incurred in this appeal. We further
order this decision certified below for observance.